Walton, J.
The plaintiff was rightfully taxed for the eighteen tons of pressed hay of which he was the owner on the first day of April, 1872. “Hay, grain and potatoes, orchard products and wool, owned by, and in possession of the producer,” are now exempt from taxation. Act of 1874, c. 178. But hay was not exempt in 1872.
It is also objected that the assessment is void for uncertainty. We think the objection cannot be sustained. The amount and value of the hay are distinctly stated. We think that is enough. The balance of the tax having been paid without objection, and no claim 'being made in the writ to recover it back, it is unnecessary to inquire whether the description of the articles taxed is sufficient or not. Exceptions overruled.
Appleton, C. J., Dickerson, Barrows, Yirgin and Peters, JJ., concurred.